Exhibit 10.1

 

Execution Version

 

SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (hereinafter
called this “Amendment”) is dated as of June 17, 2020, by and among RING ENERGY
INC., a Nevada corporation (the “Borrower”), each of the Lenders which is
signatory hereto, and TRUIST BANK, successor by merger to SunTrust Bank, as
Administrative Agent for the Lenders (in such capacity, together with its
successors in such capacity “Administrative Agent”) and as Issuing Bank under
the Credit Agreement referred to below.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, Administrative Agent and the Lenders are parties to that
certain Amended and Restated Credit Agreement dated as of April 9, 2019, as
amended by that certain First Amendment to Amended and Restated Credit Agreement
dated as of November 27, 2019 (as amended by this Amendment and as further
amended, modified or restated from time to time, the “Credit Agreement”),
whereby upon the terms and conditions therein stated the Lenders have agreed to
make certain loans to the Borrower upon the terms and conditions set forth
therein;

 

WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below; and

 

WHEREAS, subject to the terms and conditions hereof, the Lenders are willing to
agree to the amendments to the Credit Agreement as set forth herein.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, the parties to this Amendment hereby agree as follows:

 

SECTION 1.        Definitions. Unless otherwise defined in this Amendment, each
capitalized term used herein but not otherwise defined herein has the meaning
given such term in the Credit Agreement. The interpretive provisions set forth
in Sections 1.2, 1.3 and 1.4 of the Credit Agreement shall apply to this
Amendment.

 

SECTION 2.        Amendments to Credit Agreement. Effective on the Amendment
Effective Date, the Credit Agreement is hereby amended as follows:

 

(a)                Section 1.1 of the Credit Agreement is amended by inserting
the following definitions in proper alphabetical order:

 

“Borrowing Base Deficiency Early Cure Amount” means (a) with respect to cash
consideration received by the Borrower concurrently with the consummation of the
sale of the Delaware Basin Oil and Gas Properties, an amount equal (i) the
amount of the cash consideration received by the Borrower in respect of the sale
of the Delaware Basin Oil and Gas Properties minus (ii) $20,000,000 multiplied
by (iii) fifty percent (50%); provided, that if such amount is less than $0 then
such amount shall be deemed to be $0 and (b) with respect to post-closing cash
consideration payments received by the Borrower in respect of the sale of the
Delaware Basin Oil and Gas Properties and repayments of seller financing
permitted by Section 7.6(i) received by the Borrower in respect of the sale of
the Delaware Basin Oil and Gas Properties, an amount equal to fifty percent
(50%) of any such payment or repayment, as applicable.

 



 

 



 

“Cash Equivalents” shall mean clauses (i) through (v) of the defined term
“Permitted Investments”.

 

“Consolidated Cash Balance” shall mean, at any time, (a) the aggregate amount of
cash and Cash Equivalents of the Loan Parties (determined in accordance with
GAAP), minus (b) the amount of cash for which the Loan Parties have issued
checks or initiated wires or ACH transfers in order to utilize such cash (or
will, within five (5) Business Days issue checks or initiate wires or ACH
transfers in order to utilize such cash) on account of transactions not
prohibited by this Agreement; provided that Consolidated Cash Balance shall
exclude: (i) any cash and Cash Equivalents set aside for payroll or employee
benefits, the payment of withholding or other taxes of the Borrower or any
Subsidiary, or the payment of royalty and working interest payments, in each
case, accrued and owing to third parties in the ordinary course of business,
(ii) any cash and Cash Equivalents of the Borrower or any Subsidiary
constituting purchase price deposits held in escrow pursuant to a binding and
enforceable purchase and sale agreement with a third party containing customary
provisions regarding the payment and refunding of such deposits, (iii) any cash
and Cash Equivalents of the Borrower or any Subsidiary constituting purchase
price holdback amounts held in escrow pursuant to a binding and enforceable
purchase and sale agreement with a third party containing customary provisions
regarding the disbursement of such holdback amounts and (iv) any cash and Cash
Equivalents received by the Borrower from (x) equity contributions made to it or
(y) issuances of Capital Stock of the Borrower, so long as such cash and/or Cash
Equivalents are deposited into a segregated Controlled Account.

 

“Consolidated Cash Balance Limit” shall mean $20,000,000.

 

“Delaware Basin Oil and Gas Properties” means the “Assets”, as defined in the
Delaware Basin Oil and Gas Properties PSA.

 

“Delaware Basin Oil and Gas Properties PSA” means that certain Purchase and Sale
Agreement, dated April 9, 2020, between the Borrower, as Seller, and EPUS
Permian Assets, LLC, as Buyer, as amended by that certain Letter Amendment to
that certain Purchase and Sale Agreement dated April 9, 2020, dated May 15, 2020
(the “First Amendment to Delaware Basin Oil and Gas Properties PSA”) and that
certain Second Letter Amendment to that certain Purchase and Sale Agreement
dated April 9, 2020, dated June 4, 2020 (the “Second Amendment to Delaware Basin
Oil and Gas Properties PSA”), as further amended, restated, supplemented or
otherwise modified from time to time with the consent of the Administrative
Agent.

 

“Excess Cash” shall have the meaning set forth in Section 2.11(d).

 

“Excess Cash Payment” shall mean any payment contemplated by Section 2.11(d).

 

The last sentence of the definition of “Adjusted LIBO Rate” in Section 1.1 of
the Credit Agreement is amended and restated in its entirety as follows: “For
purposes of this Agreement, the Adjusted LIBO Rate will not be less than one
percent (1.00%).”

 

(b)                Section 2.11 of the Credit Agreement is amended by inserting
the following as a new clause (d):

 

“(d) If the Consolidated Cash Balance exceeds the Consolidated Cash Balance
Limit for five (5) consecutive Business Days (the amount of such excess on such
fifth (5th) Business Day being “Excess Cash”), then the Borrower shall, on such
fifth (5th) Business Day, prepay the Loans (other than any Letters of Credit) in
an amount not less than the Excess Cash. Any prepayments made by the Borrower
pursuant to this subsection (d) shall be without premium, minimum payment amount
or penalty and shall be applied to the principal balance of any Borrowing
specified by the Borrower.”

 



 

 

 

(c)                Section 3.2 of the Credit Agreement is amended by (i)
deleting the “and” at the end of clause (d) and replacing it with a semicolon,
(ii) deleting the period at the end of clause (e) and replacing it with “; and”
and (iii) inserting the following as a new clause (f):

 

“(f) in the case of a Borrowing, after giving pro forma effect to the use of
proceeds from such Borrowing, such Borrowing would not otherwise cause the Loan
Parties to have any Excess Cash.”

 

(d)                The last paragraph of Section 3.2 of the Credit Agreement is
amended by deleting “subsections (a), (b) and (c) of this Section” and replacing
it with “subsections (a), (b), (c) and (f) of this Section”.

 

(e)                Section 5.14(a), Section 5.14(b) and Section 5.15 of the
Credit Agreement are amended by replacing each reference to “eighty percent
(80%)” with “ninety percent (90%)”.

 

(f)                 Article V of the Credit Agreement is amended by inserting
the following as a new Section 5.21:

 

“Section 5.21 Delaware Basin Oil and Gas Properties PSA. From and after the sale
of the Delaware Basin Oil and Gas Properties pursuant to the Delaware Basin Oil
and Gas Properties PSA:

 

(a) The Borrower will (i) in the event that the Borrower is to receive the
post-closing cash consideration provided for under clause (i) of the First
Amendment to Delaware Basin Oil and Gas Properties PSA, promptly notify the
Administrative Agent of any failure of the Buyer (as defined in the First
Amendment to Delaware Basin Oil and Gas Properties PSA) to make any payment of
post-closing cash consideration and (ii) in the event that the Borrower provides
the seller financing provided for under clause (ii) of the First Amendment to
Delaware Basin Oil and Gas Properties PSA, promptly notify the Administrative
Agent of any default of any interest payment or principal due with respect to
the Financed Amount (as defined in the First Amendment to Delaware Basin Oil and
Gas Properties PSA).

 

(b) In the event the Buyer (as defined in the First Amendment to Delaware Basin
Oil and Gas Properties PSA) fails to make any payment of post-closing cash
consideration contemplated by the First Amendment to Delaware Basin Oil and Gas
Properties PSA or defaults on any interest payment or principal payment due with
respect to the Financed Amount (as defined in the First Amendment to Delaware
Basin Oil and Gas Properties PSA), the Borrower will exercise any and all
rights, powers and remedies of the Borrower with respect to such failure or
default.

 

(c) The Borrower will execute and deliver to the Administrative Agent any
documents, financing statements, agreements and instruments (including
supplements to existing Collateral Documents) reasonably requested by the
Administrative Agent, and take all such further actions requested by the
Administrative Agent, to grant to the Administrative Agent a Lien in all of the
Borrower’s rights, title and interest in and to the Borrower’s rights to payment
of post-closing cash consideration under the Delaware Basin Oil and Gas
Properties PSA and payments of interest and principal with respect to the
Financed Amount (as defined in the First Amendment to Delaware Basin Oil and Gas
Properties PSA).”

 



 

 

 

(g)                Section 6.1 of the Credit Agreement is amended and restated
in its entirety as follows:

 

“Section 6.1 Leverage Ratio. Beginning with the fiscal quarter ending June 30,
2019, the Borrower will not, (a) as of the last day of any fiscal quarter (other
than the fiscal quarter ending September 30, 2020), permit its Leverage Ratio to
be greater than 4.0 to 1.0 and (b) as of the last day of the fiscal quarter
ending September 30, 2020, permit its Leverage Ratio to be greater than 4.75 to
1.0.”

 

(h)                Section 7.4 of the Credit Agreement is amended as follows:

 

(1)                Section 7.4(g) of the Credit Agreement is amended by deleting
the “and” at the end thereof.

 

(2)                Section 7.4(h) of the Credit Agreement is amended by deleting
the period at the end thereof and replacing it with “; and”.

 

(3)                Section 7.4 of the Credit Agreement is amended inserting the
following as a new clause (i) at the end thereof:

 

“(i) the seller financing provided for under clause (ii) of the First Amendment
to Delaware Basin Oil and Gas Properties PSA.”

 

(i)                 Section 7.6 of the Credit Agreement is amended as follows:

 

(1)                Section 7.6(c) of the Credit Agreement is amended by
inserting “(other than the Delaware Basin Oil and Gas Properties)” after the
words “or any interest therein”.

 

(2)                Section 7.6 of the Credit Agreement is amended by inserting
the following as a new clause (d):

 

“(d) the sale of the Delaware Basin Oil and Gas Properties by the Borrower;
provided that (i) no Default exists, (ii) 100% of the consideration received in
respect of such sale shall be cash (provided that this clause (ii) shall not
prohibit post-closing cash consideration (so long as the Borrower receives not
less than $28,500,000 of cash consideration concurrently with the consummation
of such sale) or seller financing permitted by Section 7.4(i) (so long as the
Borrower receives not less than $23,500,000 of cash consideration concurrently
with the consummation of such sale)), (iii) the consideration received in
respect of such sale shall be equal to or greater than the fair market value of
the Delaware Basin Oil and Gas Properties (as reasonably determined by the board
of directors (or comparable governing body) of the Borrower and the Borrower
shall deliver a certificate of the principal executive officer or the principal
financial officer of the Borrower certifying to that effect), and (iv)
concurrently with the consummation of such sale (A) the then-effective Borrowing
Base shall be automatically reduced by $20,000,000, (B) Borrower shall prepay
the Loans in a principal amount equal to $20,000,000 (which $20,000,000
prepayment shall be, for the avoidance of doubt, in addition to any other
prepayment of the Loans required to occur on such date) and (C) if a Borrowing
Base Deficiency exists on the date of the consummation of such sale or on any
date after the consummation of such sale that the Borrower receives
consideration for such sale (whether as a result of the Borrowing Base
Deficiency that occurred in connection with the Scheduled Redetermination for
May 1, 2020 or otherwise) the Borrower shall prepay the Loans in a principal
amount equal to the lesser of (1) the Borrowing Base Deficiency Early Cure
Amount and (2) the then existing Borrowing Base Deficiency, with such prepayment
attributed to the remaining monthly installments for the Borrowing Base
Deficiency cure in reverse chronological order of installment due date.”

 



 

 

 

(j)                 Article X of the Credit Agreement is amended by inserting
the following as a new Section 10.19:

 

“Section 10.19 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Obligations or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b) As used in this Section 10.19, the following terms have the following
meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. §252.82(b); (ii)a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. §47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. §382.2(b).

 



 

 

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).”

 

(k)                The introductory paragraph of the Credit Agreement, the
definition of “Bank Product Provider” in Section 1.1 of the Credit Agreement,
the definition of “Issuing Bank” in Section 1.1 of the Credit Agreement, Section
5.11(a) of the Credit Agreement, Section 9.1(a) of the Credit Agreement, Section
10.1(a)(i) of the Credit Agreement, Section 10.4(c) of the Credit Agreement,
Schedule II to the Credit Agreement and each Exhibit to the Credit Agreement are
amended by deleting each reference to “SunTrust Bank” and replacing it with
“Truist Bank, successor by merger to SunTrust Bank”.

 

(l)                 The “Applicable Margin and Applicable Percentage” table in
Schedule I of the Credit Agreement is amended and restated in its entirety as
follows:

 

Pricing Level Borrowing Base Utilization Percentage Applicable Margin for
Eurodollar Loans Applicable Margin for Base Rate Loans Applicable Percentage for
Unused Commitment Fee I < 25%

2.50%

per annum

1.50%

per annum

0.300%

per annum

II ≥ 25% but < 50%

2.75%

per annum

1.75%

per annum

0.375%

per annum

III ≥ 50% but < 75%

3.00%

per annum

2.00%

per annum

0.375%

per annum

IV ≥ 75% but < 90%

3.25%

per annum

2.25%

per annum

0.375%

per annum

V ≥ 90%

3.50%

per annum

2.50%

per annum

0.500%

per annum

 

SECTION 3.        Borrowing Base Scheduled Redetermination; Additional
Adjustment.

 

(a)                Effective on the Amendment Effective Date, the Borrowing Base
is decreased to $375,000,000 until the next redetermination or adjustment
thereof pursuant to the Credit Agreement. The Borrowing Base redetermination
provided for by this Amendment is the Scheduled Redetermination for May 1, 2020.
This Amendment shall serve as a New Borrowing Base Notice under the Credit
Agreement. The Borrowing Base redetermination provided for by this Amendment
results in a Borrowing Base Deficiency. The Borrower, the Administrative Agent
and the Lenders party hereto agree that this Amendment shall serve as the
Borrower’s written notice of its election to cure the Borrowing Base Deficiency
pursuant to subclause (C) of Section 2.11(a)(i) of the Credit Agreement by
prepaying the Loans in five (5) equal monthly installments each equal to
one-fifth of such Borrowing Base Deficiency, the first of which shall be due on
the thirtieth (30th) day following the Amendment Effective Date and the last of
which shall be due on the one-hundred fiftieth (150th) day following the
Amendment Effective Date.

 

(b)                The Borrower, the Administrative Agent and the Lenders party
hereto agree that, in addition to the Borrowing Base redeterminations provided
for otherwise in Section 2.4 of the Credit Agreement or any other provision of
the Credit Agreement, effective immediately upon the sale of the Delaware Basin
Oil and Gas Properties by the Borrower pursuant to Section 7.6(d) of the Credit
Agreement (as amended by this Amendment), the then-effective Borrowing Base
shall automatically reduce on the date of the occurrence of such sale by the
amount of $20,000,000. The Borrower and the Lenders party hereto agree that this
Amendment shall serve as the Administrative Agent’s written notice to the
Borrower of such reduced Borrowing Base.

 

 

 



SECTION 4.        Conditions of Effectiveness.

 

(a)                This Amendment shall become effective as of the date (the
“Amendment Effective Date”) that each of the following conditions precedent
shall have been satisfied:

 

(1)                The Administrative Agent shall have received (which may be by
electronic transmission), in form and substance satisfactory to the
Administrative Agent, a counterpart of this Amendment which shall have been
executed by the Administrative Agent, the Issuing Bank, the Lenders and the
Borrower (which may be by PDF transmission); and

 

(2)                Borrower shall have paid all fees and expenses due to the
Lenders and the Administrative Agent (including, but not limited to, reasonable
attorneys’ fees of counsel to the Administrative Agent).

 

(b)                Without limiting the generality of the provisions of Sections
3.1 and 3.2 of the Credit Agreement, for purposes of determining compliance with
the conditions specified in Section 4(a), each Lender that has signed this
Amendment (and its permitted successors and assigns) shall be deemed to have
consented to, approved or accepted, or to be satisfied with, each document or
other matter required hereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed Amendment Effective Date
specifying its objection thereto.

 

(c)                The Administrative Agent shall notify the Borrower and the
Lenders of the Amendment Effective Date.

 

SECTION 5.        Representations and Warranties. The Borrower represents and
warrants to Administrative Agent and the Lenders, with full knowledge that such
Persons are relying on the following representations and warranties in executing
this Amendment, as follows:

 

(a)                It has the organizational power and authority to execute,
deliver and perform this Amendment, and all organizational action on the part of
it requisite for the due execution, delivery and performance of this Amendment
has been duly and effectively taken.

 

(b)                The Credit Agreement, as amended by this Amendment, the Loan
Documents and each and every other document executed and delivered to the
Administrative Agent and the Lenders in connection with this Amendment to which
it is a party constitute the legal, valid and binding obligations of the
Borrower, enforceable against the Borrower in accordance with their respective
terms except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability.

 

(c)                This Amendment does not and will not conflict with any
provisions of any of the articles or certificate of incorporation, bylaws, and
other organizational and governing documents of the Borrower.

 



 

 

 

(d)                No approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, the Borrower of this Amendment.

 

(e)                At the time of and immediately after giving effect to this
Amendment, the representations and warranties of the Borrower contained in
Article IV of the Credit Agreement or in any other Loan Document are true and
correct in all material respects (other than those representations and
warranties that are expressly qualified by a Material Adverse Effect or other
materiality, in which case such representations and warranties shall be true and
correct in all respects), except that any representation and warranty which by
its terms is made as of a specified date shall be required to be so true and
correct in all material respects only as of such specified date.

 

(f)                 At the time of and immediately after giving effect to this
Amendment, no Default, Event of Default or Borrowing Base Deficiency (other than
the Borrowing Base Deficiency identified in Section 3(a) of this Amendment)
exists.

 

(g)                Since December 31, 2019, there has been no event or
circumstance which has had or could reasonably be expected to have a Material
Adverse Effect.

 

(h)                As of the Amendment Effective Date, notwithstanding any
provision in any Collateral Document to the contrary, no Building (as defined in
the applicable Flood Insurance Regulation) or Manufactured (Mobile) Home (as
defined in the applicable Flood Insurance Regulation) included in the definition
of “Mortgaged Property” or “collateral” or similar definition in any Collateral
Document and no Building or Manufactured (Mobile) Home is encumbered by any
Collateral Document. As used in this paragraph, “Building” means any Building or
Manufactured (Mobile) Home, in each case as defined in the applicable Flood
Insurance Regulations); and “Flood Insurance Regulations” means (I) the National
Flood Insurance Act of 1968 as now or hereafter in effect or any successor
statute thereto, (II) the Flood Disaster Protection Act of 1973 as now or
hereafter in effect or any successor statute thereto, (III) the National Flood
Insurance Reform Act of 1994 (amending 42 USC § 4001, et seq.), as the same may
be amended or recodified from time to time, and (IV) the Flood Insurance Reform
Act of 2004 and any regulations promulgated thereunder.

 

SECTION 6.        Miscellaneous.

 

(a)                Reference to the Credit Agreement. Upon the effectiveness
hereof, on and after the date hereof, each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein,” or words of like import,
shall mean and be a reference to the Credit Agreement as amended hereby.

 

(b)                Effect on the Credit Agreement; Ratification. Except as
specifically amended by this Amendment, the Credit Agreement shall remain in
full force and effect and is hereby ratified and confirmed. By its acceptance
hereof, the Borrower hereby ratifies and confirms each Loan Document to which it
is a party in all respects, after giving effect to the amendments set forth
herein.

 

(c)                Extent of Amendments. Except as otherwise expressly provided
herein, the Credit Agreement and the other Loan Documents are not amended,
modified or affected by this Amendment. The Borrower hereby ratifies and
confirms that (i) except as expressly amended hereby, all of the terms,
conditions, covenants, representations, warranties and all other provisions of
the Credit Agreement remain in full force and effect, (ii) each of the other
Loan Documents are and remain in full force and effect in accordance with their
respective terms, and (iii) the Collateral and the Liens on the Collateral
securing the Obligations are unimpaired by this Amendment and remain in full
force and effect.

 



 

 

 

(d)                Loan Documents. The Loan Documents, as such may be amended in
accordance herewith, are and remain legal, valid and binding obligations of the
parties thereto, enforceable in accordance with their respective terms. This
Amendment is a Loan Document.

 

(e)                Claims. As additional consideration to the execution,
delivery, and performance of this Amendment by the parties hereto and to induce
Administrative Agent and Lenders to enter into this Amendment, the Borrower
represents and warrants that, as of the date hereof, it does not know of any
defenses, counterclaims or rights of setoff to the payment of any Obligations of
the Borrower to Administrative Agent, Issuing Bank or any Lender.

 

(f)                 Execution and Counterparts. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument. Delivery of an executed counterpart of this Amendment by
facsimile or pdf shall be equally as effective as delivery of a manually
executed counterpart.

 

(g)                Governing Law. This Amendment and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Amendment and the transactions
contemplated hereby and thereby shall be construed in accordance with and be
governed by the law (without giving effect to the conflict of law principles
thereof) of the State of Texas.

 

(h)                Headings. Section headings in this Amendment are included
herein for convenience and reference only and shall not constitute a part of
this Amendment for any other purpose.

 

SECTION 7.       NO ORAL AGREEMENTS. THE RIGHTS AND OBLIGATIONS OF EACH OF THE
PARTIES TO THE LOAN DOCUMENTS SHALL BE DETERMINED SOLELY FROM WRITTEN
AGREEMENTS, DOCUMENTS, AND INSTRUMENTS, AND ANY PRIOR ORAL AGREEMENTS BETWEEN
SUCH PARTIES ARE SUPERSEDED BY AND MERGED INTO SUCH WRITINGS. THIS AMENDMENT AND
THE OTHER WRITTEN LOAN DOCUMENTS EXECUTED BY THE BORROWER, ADMINISTRATIVE AGENT,
ISSUING BANK AND/OR LENDERS REPRESENT THE FINAL AGREEMENT BETWEEN SUCH PARTIES,
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BY SUCH PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
SUCH PARTIES.

 

SECTION 8.        No Waiver. The Borrower hereby agrees that no Event of Default
and no Default has been waived or remedied by the execution of this Amendment by
the Administrative Agent or any Lender. Nothing contained in this Amendment nor
any past indulgence by the Administrative Agent, Issuing Bank or any Lender, nor
any other action or inaction on behalf of the Administrative Agent, Issuing Bank
or any Lender, (i) shall constitute or be deemed to constitute a waiver of any
Defaults or Events of Default which may exist under the Credit Agreement or the
other Loan Documents, or (ii) shall constitute or be deemed to constitute an
election of remedies by the Administrative Agent, Issuing Bank or any Lender, or
a waiver of any of the rights or remedies of the Administrative Agent, Issuing
Bank or any Lender provided in the Credit Agreement, the other Loan Documents,
or otherwise afforded at law or in equity.

 

Signatures Pages Follow

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

  RING ENERGY INC.,   as Borrower           By: /s/ William R. Broaddrick    
William R. Broaddrick     Vice President and Chief Financial Officer

 

Signature Page to Second Amendment to Amended and Restated Credit Agreement

Ring Energy, Inc.

 

 

  TRUIST BANK, SUCCESSOR BY MERGER TO SUNTRUST BANK,   as Administrative Agent,
as Issuing Bank and as a Lender           By: /s/ Benjamin L. Brown     Name:
Benjamin L. Brown     Title: Director

 

Signature Page to Second Amendment to Amended and Restated Credit Agreement

Ring Energy, Inc.

 

 

  BBVA USA,   as a Lender           By: /s/ Julia Barnhill     Name: Julia
Barnhill     Title: Vice President

  

 

 

Signature Page to Second Amendment to Amended and Restated Credit Agreement

Ring Energy, Inc.

 

 

  IBERIABANK,   as a Lender           By: /s/ W. Bryan Chapman     Name: W.
Bryan Chapman     Title: Market President-Energy Lending

 

 



Signature Page to Second Amendment to Amended and Restated Credit Agreement

Ring Energy, Inc.

 

 

  CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,   as a Lender          
By: /s/ Donovan C. Broussard     Name: Donovan C. Broussard     Title:
Authorized Signatory               By: /s/ Jacob W. Lewis     Name: Jacob W.
Lewis     Title: Authorized Signatory      





 

 

Signature Page to Second Amendment to Amended and Restated Credit Agreement

Ring Energy, Inc.

 

 

  ZIONS BANCORPORATION, N.A. DBA AMEGY BANK,   as a Lender           By: /s/ G.
Scott Collins     Name: G. Scott Collins     Title: Executive Vice President

 

 

 

Signature Page to Second Amendment to Amended and Restated Credit Agreement

Ring Energy, Inc.

 

 



  U.S. BANK NATIONAL ASSOCIATION,   as a Lender           By: /s/ Bruce E.
Hernandez     Name: Bruce E. Hernandez     Title: Senior Vice President

 



 

 

Signature Page to Second Amendment to Amended and Restated Credit Agreement

Ring Energy, Inc.

 

  



  CADENCE BANK,   as a Lender           By: /s/ Anthony Blanco     Name: Anthony
Blanco     Title: Senior Vice President

 

 

 

Signature Page to Second Amendment to Amended and Restated Credit Agreement

Ring Energy, Inc.

 

  

  CROSSFIRST BANK,   as a Lender           By: /s/ Chris Cardoni     Name: Chris
Cardoni     Title: President, Energy Bank



 

 

 



Signature Page to Second Amendment to Amended and Restated Credit Agreement

Ring Energy, Inc.

